[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-1210

                     UNITED STATES,

                       Appellee,

                           v.

       JUAN CARLOS GONZALEZ-RIVERA, A/K/A PACHI,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF PUERTO RICO

     [Hon. Jose Antonio Fuste, U.S. District Judge]

                         Before

                Torruella, Chief Judge,
          Selya and Boudin, Circuit Judges.

Irma R. Valldejuli on brief for appellant.   

August 18, 1998

Per Curiam.  Upon careful review of appellant's brief, we
conclude that this appeal presents no substantial issue and is
appropriate for summary disposition.  See 1st Cir. Loc. R. 27.1. 
Accordingly, we sever this appeal (No. 98-1210) from the other
appeals (Nos. 98-1211 and 98-1212) with which it previously was
consolidated.
Notwithstanding defendant's inference of a retaliatory motive
for the district court's choice of a sentence in the middle of the
applicable guideline range, this court has no jurisdiction to
review a sentence within the applicable range, if that range was
correctly determined.  United States v. Panet-Collazo, 960 F.2d
256, 261 (1st Cir. 1992).  Here, the sentence was within the
applicable range, as to which there is no dispute.  Therefore, we
lack jurisdiction to consider this appeal.
Appeal dismissed.

                          -2-